Citation Nr: 0316336	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  99-22 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include as secondary to service-connected 
right knee disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right hip disability.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from March 1986 to 
March 1990, and from February 1991 to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Montgomery, Alabama, which denied service 
connection for a left knee disability, including as secondary 
to service-connected right knee disability, a right hip 
disability, and a right wrist disability.  The appellant 
entered a notice of disagreement (NOD) with this decision in 
September 1999; the RO issued a statement of the case (SOC) 
in October 1999; and the appellant submitted a substantive 
appeal, on a VA Form 9, which was dated in December 1999.  In 
a supplemental statement of the case (SSOC), the RO indicated 
that the appellant had not presented new and material 
evidence to reopen his claims for service connection for a 
left knee disability (including as secondary to the service-
connected right knee disability), service connection for a 
right hip disability, or for service connection for a right 
wrist disability.  

By an October 2001 decision, the Board determined that 
evidence added to the record since a January 1992 RO 
decision, which had denied service connection for left knee 
and right wrist disabilities, was new and material, and that 
the claims of service connection for those disabilities were 
consequently reopened.  The Board denied the underlying claim 
of service connection for a left knee disability, and 
remanded the appellant's claim of service connection for a 
right wrist disability to the RO for additional development.  
Additionally, in the October 2001 decision, the Board also 
determined that the appellant had not presented new and 
material evidence sufficient to warrant reopening of the 
claim of service connection for a right hip disability.  

The appellant appealed the October 2001 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
While this case was pending before the Court, the Office of 
General Counsel for VA, on behalf of the Secretary, and the 
appellant, through his attorney, filed a joint motion for 
partial remand and to stay proceedings.  At that time, the 
parties requested that the Court vacate and remand that 
portion of the October 2001 decision of the Board that 
determined that the appellant had not submitted new and 
material evidence to reopen his claim for a right hip 
disability, and that denied his claim for service connection 
for a left knee disability.  As for the other claims 
addressed by the Board, the parties stated that the appellant 
did not challenge the Board's decisions as to those claims, 
and expressly abandoned any appeal as to those claims.  Thus, 
in an order dated December 12, 2002, the Court granted the 
parties' motion, and that part of the Board's October 2001 
decision that denied service connection for a left knee 
disability and denied an application to reopen a claim of 
service connection for a right hip disability was vacated.  
The case was remanded to the Board for compliance with the 
directives set forth in the motion.  

The Board further observes that in a statement in support of 
claim (VA Form 21-4138), dated in June 2001, the appellant 
raised the issue of entitlement to service connection for 
sinusitis.  This issue has not been developed for appellate 
consideration and is referred to the RO for appropriate 
action.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), was signed into law.  
Under the VCAA, VA's duty to notify and duty to assist have 
been significantly expanded.  First, VA has a duty to provide 
notice of any information necessary to complete the claim, if 
it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.159(b)(2) (2002).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate a claim, and of what part of that evidence is to 
be provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate the claim.  
38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  

In the instant case, as set forth in the December 2002 Joint 
Motion, the parties stated that a remand was required because 
the Board decision on appeal did not present sufficient 
reasons or bases to support its conclusion that VA provided 
adequate notice of the information and evidence necessary to 
substantiate the appellant's claims pursuant to 38 U.S.C. 
§ 5103(a) as amended by the VCAA.  The parties indicated that 
neither the rating statements, statement of the case, nor the 
supplemental statements of the case referenced by the Board 
had fulfilled the requirements that VA notify the appellant 
of the information and evidence necessary to substantiate his 
claims and that such notice indicate which portion of any 
such information or evidence was to be provided by the 
appellant and which portion was to be provided by VA.  
Charles (John) v. Principi, 16 Vet. App. 370 (2002); Cf. 
Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002); see 
generally Weaver v. Principi, 14 Vet. App. 301 (2001).  

A remand to the RO is required to comply with this duty to 
notify.  Disabled Am. Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (regulations that authorized 
the Board to provide such notice are invalid because they did 
not comply with the statutory mandate that the veteran be 
given a year to respond to the notice.  38 U.S.C.A. 
§ 5103(a)(b) (West 2002).).  

The Board also notes that in view of the Board's October 2001 
decision, which concluded that new and material evidence had 
been received sufficient to reopen the previously denied 
claim of service connection for a left knee disability, the 
appellant's claim for service connection for a left knee 
disability, to include as secondary to the service-connected 
right knee disability, must be adjudicated on a de novo basis 
without regard to the finality of the prior decision.  In 
this regard, the Board observes that there are discrepancies 
in the medical evidence of record as to whether the appellant 
currently has a left knee disability.  The Board notes that 
January 1999 and January 2000 VA x-rays of the appellant's 
knees were reported to be normal.  However, outpatient 
treatment records from the VA Medical Center (VAMC) in 
Tuskegee show that in October 1999, x-rays of the appellant's 
knees were interpreted as showing some joint space narrowing.  
Thus, in light of the above, the Board is of the opinion that 
a VA examination, as specified in greater detail below, 
should be performed.  The Board notes that the statutory duty 
to assist the appellant in the development of evidence 
pertinent to his claim includes a contemporaneous and 
thorough examination when appropriate.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claims, if any, and of 
the time period for response.  
38 U.S.C.A. § 5103(b).  

2.  The RO should ensure that its efforts 
to obtain any additional evidence 
identified by the appellant are fully 
documented in the claims folder.  If the 
RO is unsuccessful in obtaining any 
medical records identified by the 
appellant, it should inform the appellant 
and his representative of this and ask 
them to provide a copy of the outstanding 
medical records.

3.  The RO should also schedule the 
appellant for a VA orthopedic examination 
to determine the nature and etiology of 
any left knee disability.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner is 
specifically requested to note that 
January 1999 VA x-rays of the appellant's 
knees were reported to be normal.  In 
addition, outpatient treatment records 
from the Tuskegee VAMC show that in 
October 1999, x-rays of the appellant's 
knees were interpreted as showing some 
joint space narrowing.  The examiner is 
further requested to review additional 
outpatient treatment records from the 
Tuskegee VAMC, which reflect that in 
January 2000, the appellant had x-ray 
taken of his knees which were reported to 
be normal.  The records also reflect that 
following a physical examination in 
January 2000, the appellant was diagnosed 
with arthralgia of both knees.  Moreover, 
the examiner is requested to review the 
private medical statement from W.D.T., 
M.D., dated in July 2000.  Specifically, 
the examiner should note that in the 
statement from Dr. T., it was noted that 
x-rays of the appellant's knees did not 
show any decreased joint space or any 
other osseous abnormality.  Dr. T. 
further diagnosed the appellant with a 
possible meniscus injury, and opined that 
the appellant's knee pain could be from 
his altered gait from the opposite knee, 
having two inches of "quad atrophy."  

All necessary special studies or tests 
are to be accomplished, to specifically 
include x-rays.  After a review of the 
examination findings and the entire 
evidence of record, the examiner should 
render an opinion as to the medical 
probabilities that any currently 
diagnosed left knee disability is related 
to either of the appellant's periods of 
active military service.  Additionally, 
the examiner should also state whether 
any currently diagnosed left knee 
disability has been caused or made worse 
by the appellant's service-connected 
right knee disability.  The examiner is 
specifically requested to comment on the 
discrepancies in the appellant's previous 
x-rays reports.  If no disability is 
found, or no link to military service, or 
to the appellant's service-connected 
right knee disability is found, such 
findings and conclusions should be 
affirmatively stated and explained.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.  

4.  Thereafter, the RO should thoroughly 
review the claims file and take all other 
proper measures to ensure full and 
complete compliance with the duty-to-
notify and duty-to-assist provisions of 
the VCAA that are specifically germane to 
the claims on appeal.  The RO should also 
ensure that the VA examination reports 
address all questions asked.  If they do 
not, they must be returned to the 
examiner for corrective action.  

5.  Then, the RO should review and re-
adjudicate the claims.  If any such 
action does not resolve the claims to the 
veteran's satisfaction, the RO shall 
issue the appellant and his 
representative a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  (The RO 
should ensure that the period for 
response set forth in 38 U.S.C.A. 
§ 5103(b) has expired before returning 
the case to the Board, if applicable.)  

(The RO should also complete the 
development requested in the October 2001 
Board decision regarding the appellant's 
claim of entitlement to service 
connection for a right wrist disability.)  

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  No 
action is required of the appellant until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

